Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Unity of Invention
	Applicant discloses and claims several patentably distinct species in this application. Claim 18 is generic to all species and therefore constitutes the special technical features of the invention. Therefore, unity of invention is lacking a priori. 
However, since the generic claim is allowable, unity of invention is present a posteriori. 
	Current Office policy is such that if an examiner in his searching is likely to reveal any one of the other species when he searches for any one of the species, then a serious increase in search burden cannot be demonstrated. Since the CPC requires that all related inventions have nearly the same classification allocation picture, then it is impossible to show a different search for related inventions that would not reveal any of the other related inventions. Therefore, the examiner is unable to demonstrate a serious increase in his search burden and consequently no holding of lack of unity of invention in this application has been made because it would be unreasonable to do so. All claims were examined. 
Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 



Consideration under 35 U.S.C. 112(b)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(b). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
The term “fixed” in claim 18 has been interpreted by the examiner as “being permanently connected to the housing”, and the term “fixable” has been interpreted as “being selectively connected to the housing”. This interpretation appears to be consistent with applicant’s statement in his specification: 
“A fixation takes place, in particular, by way of a rotationally fixed connection to a rotationally fixed component of the transmission, which is preferably a permanently non-rotating component, preferably a housing of the transmission, a part of such a housing, or a component rotationally fixed thereto.”

	Consideration under 35 U.S.C. 112(f)
The claims have been evaluated as to whether or not claim interpretation under 35 U.S.C 112(f) is warranted. Since no functional language was found by the examiner, then claim interpretation under 35 U.S.C. 112(f) is not invoked. 
	Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 102
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 102. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 103
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 103. No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
	Allowable Subject Matter
Claims 18-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
The prior art does not anticipate nor render obvious the claimed features found in the independent claim. In particular, the specific arrangement of the planetary gearing with the associated interconnections, including the plurality of shift elements therein, was not found in the prior art, in combination with the shafts and electric machine. The closest prior art appears to be DE ‘610 but that reference lacks a large number of features recited in the claim including a brake for the third element of the first planetary gearing, and output shaft connected to the second element of the first planetary gearing, as well as many other features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 16 April 2021 have been considered by the examiner. 
	The Written Opinion of the ISA filed 16 April 2021 has been considered by the examiner.

None of the references cited by the examiner show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Tuesday, January 11, 2022